       Case 1:18-cv-06796-RA-KHP Document 54 Filed 06/26/20 Page 1 of 2


                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT
                                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                  DATE FILED: 6/26/2020

ANTOLIN GALVEZ PRUDENTE,
individually and on behalf of others similarly
situated,

                            Plaintiff,                          No. 18-CV-6796 (RA)

                       v.                                              ORDER

PROSPERITY 89 INC., doing business as
THAIS NEW YORK,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       On April 22, 2020, Plaintiff advised the Court that he “will not proceed with the

summary judgment motion” and “request[ed] the matter be scheduled for trial.” Dkt. 47. The

Court, therefore, asked the parties to file a joint letter updating the Court on the status of the

case, including settlement efforts, proposed dates that all parties are available for trial, the best

estimated length of trial, and whether the parties still anticipate this will be a jury trial. Dkt. 48.

On May 7, Plaintiff filed a letter with the requested information, but Defendant did not respond

to the Court’s order or Plaintiff’s inquiries when trying to submit a joint letter. Dkt. 50.      The

Court, in turn, ordered the parties to file the requisite joint status letter by May 15, 2020, while

also referring this matter to the District’s mediation program. Dkt. 52. To date, the parties have

not received that letter. And today, the Court has been informed that their mediation efforts were

unsuccessful.

       Accordingly, no later than July 1, 2020, the parties shall submit a joint a letter updating

the Court on the status of the case, including their recent settlement efforts, and providing
         Case 1:18-cv-06796-RA-KHP Document 54 Filed 06/26/20 Page 2 of 2



 information necessary to schedule trial, including proposed dates for trial, the estimated length,

 whether the parties consent to a bench trial, and whether it can be remote.

 SO ORDERED.

Dated:    June 26, 2020
          New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                  2
